BLD-272                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1756
                                       ___________

                           UNITED STATES OF AMERICA,


                                             v.

                              FREDERICK H. BANKS,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Crim. No. 2-03-cr-00245-001)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      June 8, 2017

          Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                              (Opinion filed: July 14, 2017)
                                       _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Frederick Banks appeals the District Court’s order denying his motion to unseal

records in his criminal case. For the reasons below, we will summarily affirm the District

Court’s order.

       In four criminal cases, including one ongoing criminal proceeding, Banks filed a

document titled “Petition to Make U.S. Probation Office Records Public and to Unseal all

Sealed Documents including Mental Evaluations and FISA Materials (to disclose) 50

USC § 1806(f).” In the order appealed here, the District Court denied the motion only

with respect to Crim. No. 03-245. It noted that there were no sealed mental health

evaluations or FISA [Foreign Intelligence Surveillance Act, 50 U.S.C. § 1801 et seq.]

warrant materials filed in that case.

       The District Court did not err in denying Banks’s motion. The criminal

proceedings below were completed years ago, and Banks has finished serving his

sentence. Banks has not shown that he has standing to seek the unsealing of any

documents in the District Court record, i.e., that he has suffered a specific, concrete

injury as a result of the sealing and that unsealing the documents would redress that

injury. See United States v. Pickard, 733 F.3d 1297, 1301 (10th Cir. 2013); see also

Hollingsworth v. Perry, 133 S. Ct. 2652, 2661 (2013). Banks has pointed to no sealed

evidence that was used against him at trial. To the extent that any sealed documents from

the closed criminal proceedings at issue here are relevant to the pending criminal

proceeding, defense counsel may request them within that proceeding.
                                              2
       Banks argued that he has standing because he participates in debates about the

scope of law enforcement and the Probation Office’s records would provide insight into

its activities. Banks asserted that the Probation Office is involved in a scheme with the

CIA to use “Voice to Skull” technology to transmit messages directly into one’s brain.

However, he admits that he has no evidence of this. We have previously described

similar allegations by Banks as “delusional and irrational.” See Banks v. An Unknown

Named Number of Federal Judges and United States Covert Gov’t Agents, 562 F. App’x

133, 134 (3d Cir. 2014). An inability to debate and speculate on the Probation Office’s

activities is not a specific, concrete injury that confers standing. See Hollingsworth, 133
S. Ct. at 2662 (generalized grievance insufficient to confer standing).

       Moreover, Banks has not shown that there are any mental health evaluations or

FISA warrant materials to be unsealed. Banks did not point to any evidence used against

him at trial which might have been obtained pursuant to the FISA.1 With respect to the

Probation Office’s records, the District Court docket indicates that the presentence report

was disclosed to Banks and his defense counsel. Banks filed several motions addressing

the presentence report: a motion to modify (docket entry #142), an objection (#146), an



1
  Banks was convicted for his selling illegally copied versions of copyrighted software
online. In affirming his conviction on direct appeal, we did not mention any evidence
used against Banks that might have been obtained pursuant to the FISA. United States v.
Vampire Nation, 451 F.3d 189, 192-94 (3d Cir. 2006). The Government’s brief on
appeal details the evidence against Banks, and none appears to have been obtained
through the FISA. Brief for Appellee, United States v. Vampire Nation, Nos. 05-1715 &
05-3047, 2005 WL 5988328 (3d Cir. 2005).
                                              3
additional objection (#150), a motion to strike (#154), a motion to make an addendum

(#156), and further objections (#164).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s order. See Third Circuit I.O.P. 10.6.




                                             4